           Case 2:18-cv-01754-JHE Document 28 Filed 10/18/19 Page 1 of 3                  FILED
                                                                                 2019 Oct-18 PM 06:44
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

TERRY PAGE,                               )
                                          )
               Plaintiff,                 )
                                          )       CIVIL ACTION NUMBER:
v.                                        )          2:18-cv-01754-JHE
                                          )
BOATRIGHT COMPANY, INC.,                  )
                                          )
               Defendant.                 )

                        JOINT MOTION FOR EXTENSION
      COME NOW the parties in the above-referenced matter and jointly move

the Court for an extension of certain deadlines as further noted herein:

      1.       Plaintiff filed his Complaint on or about October 23, 2018, alleging

violations of the Fair Labor Standards Act. Defendant timely served its response

on January 9, 2019.

      2.       The Court entered its Scheduling Order (doc.19) on February 1, 2019,

establishing certain deadlines including the following:

            Task                   Deadline

            Discovery              October 31, 2019

            Dispositive Motions    December 2, 2019

            Pretrial Conference    January 2020 (to be set by separate order)

            Ready for Trial        February 2020 (to be set by separate order)
           Case 2:18-cv-01754-JHE Document 28 Filed 10/18/19 Page 2 of 3




      3.       Although the parties have engaged in preliminary discovery, the

parties have not yet completed written discovery or completed depositions in this

matter, in part, because the parties are evaluating whether this matter can be

resolved.

      4.       The undersigned Plaintiff’s counsel also is sole counsel in the matter

of Richard Mauro v. RCF, LLC, Case No. 5:16-cv-01617-MHH, set for pre-trial

and trial with dates to be determined. Additionally, undersigned Plaintiff’s counsel

is lead counsel for the plaintiffs in the matter of Jacqueline Cooley v. HMR of

Alabama, Inc. 4:16-cv-01432-ACA, which is due to begin depositions for

approximately forty-three plaintiffs and an equal or greater number of Defendant’s

witnesses.

      5.       Accordingly, the parties request that the Court extend the applicable

deadlines as noted below, by approximately one hundred twenty (120) days, to

allow time for Defendant to obtain the necessary records to conduct a thorough

examination of Plaintiff at deposition.

            Task                   Proposed New Deadline

            Discovery              February 28, 2020

            Dispositive Motions    April 13, 2020

            Pretrial Conference    May 2020 (to be set by separate order)

            Ready for Trial        June 2020 (to be set by separate order)


                                           2
              Case 2:18-cv-01754-JHE Document 28 Filed 10/18/19 Page 3 of 3




         6.       This extension is not sought merely for delay but so that justice may

be served.

         7.       The parties further requests that the Court award them any further and

additional relief to which it may be justly entitled.


Respectfully Submitted,

/s/ Allen D. Arnold                               /s/ Michael L. Thompson

Allen D. Arnold, Esq.                         Michael L. Thompson, Esq.
A Member of the Five Points Law               ASB-5417-O46M
   Group, LLC                                 Lehr Middlebrooks Vreeland &
2151 Highland Avenue, Suite 205                  Thompson, PC
Birmingham, AL 35205                          P. O. Box 11945
(205) 252-1550                                Birmingham, AL 35202-1945
Email: allen@5pointslaw.com                   (205) 326-3002
Counsel for Plaintiff                         Email:
                                              mthompson@lehrmiddlbrooks.com
                                              Counsel for Defendant
656938.docx




                                              3
